16-3442-cv
    Wiercinski v. Mangia 57, Inc.


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                    At a stated term of the United States Court of Appeals for the Second Circuit, held
    at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on
    the 3rd day of October, two thousand seventeen.

    Present:
                DEBRA ANN LIVINGSTON,
                GERARD E. LYNCH,
                        Circuit Judges,
                JED S. RAKOFF,
                        District Judge.*
    _________________________________________

    ADAM WIERCINSKI,

                                    Plaintiff-Appellant,

                       v.                                                              16-3442-cv

    MANGIA 57, INC.,
                                    Defendant-Appellee,

    SASHA MUNIAK, also known as Sasha A. Muniak,
    also known as Sasha T. Muniak, ARTUR ZBOZIEN,
    MALGORZATA CYMANOW, also known as Margaret
    Cymanow, GRZEGORZ SAROSIEK, ROBERT BAZGIER,
    DARIUSZ MASLANKA,

                      Defendants.
    _________________________________________

    * Judge Jed S. Rakoff, of the United States District Court for the Southern District of New York, sitting by
    designation.
For Plaintiff-Appellant:                              ADAM WIERCINSKI, pro se, New York, NY.

For Defendant-Appellee:                               Daniel J. Kaiser, Kaiser, Saurborn & Mair,
                                                      P.C., New York, NY.


       Appeal from an order of the United States District Court for the Eastern District of New

York (Glasser, J.; Orenstein, M.J.).


       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the order of the district court is AFFIRMED.

       Plaintiff-Appellant Adam Wiercinski (“Wiercinski”), proceeding pro se, has already

appeared before our court twice before. After Wiercinski’s second appeal was dismissed sua

sponte as frivolous, Wiercinski v. Mangia 57, Inc., No. 15-3152 (2d Cir. Dec. 10, 2015),

Wiercinski filed two motions in the district court: (1) a motion for a new trial or a reversal of the

district court’s decision; and (2) a motion ordering defendants to pay attorney’s fees and $1 in

nominal damages. The district court denied both motions in an order entered on September 13,

2016, and Wiercinski now appeals from that order. We assume the parties’ familiarity with the

underlying facts, the procedural history of the case, and the issues on appeal.

       The district court correctly denied Wiercinski’s motions based on the law of the case

doctrine, which “forecloses reconsideration of issues that were decided—or that could have been

decided—during prior proceedings” in the same case. United States v. Williams, 475 F.3d 468,

471 (2d Cir. 2007). One branch of that doctrine, the mandate rule, “prevents re-litigation in the

district court not only of matters expressly decided by the appellate court, but also precludes

re-litigation of issues impliedly resolved by the appellate court’s mandate.” Brown v. City of

Syracuse, 673 F.3d 141, 147 (2d Cir. 2012) (quoting Yick Man Mui v. United States, 614 F.3d 50,

53 (2d Cir. 2010)). Wiercinski’s arguments on appeal are squarely foreclosed by our rulings in
his two prior appeals. See Wiercinski v. Mangia 57, Inc., 787 F.3d 106 (2d Cir. 2015); Wiercinski

v. Mangia 57, Inc., No. 15-3152 (2d Cir. Dec. 10, 2015). Further, although Wiercinski argues that

the district court demonstrated bias before, during, and after trial, this issue could have been raised

in his first appeal and is therefore also barred by the law of the case. See United States v.

Quintieri, 306 F.3d 1217, 1229 (2d Cir. 2002) (“[W]here an issue was ripe for review at the time of

an initial appeal but was nonetheless foregone, it is considered waived and the law of the case

doctrine bars . . . an appellate court in a subsequent appeal from reopening such issues . . . .”

(internal quotation marks omitted)).

       We have considered Wiercinski’s remaining arguments and find them to be without merit.

Accordingly, we AFFIRM the district court’s order.

                                               FOR THE COURT:
                                               Catherine O’Hagan Wolfe, Clerk




                                                  3